Citation Nr: 0430996	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a lung disability to 
include chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision dated in April 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for chronic obstructive pulmonary disease.  In 
September 2003, the Board recharacterized the issue on appeal 
as whether new and material evidence had been received to 
reopen the claim for service connection for a lung disability 
to include chronic obstructive pulmonary disease.  

In March 2003, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in 
September 2003, the Board remanded this matter to the RO for 
initial consideration of the additional evidence obtained 
pursuant to 38 U.S.C. § 7104(a).  


FINDINGS OF FACT

1.  In a May 1971 decision, the Board denied entitlement to 
service connection for a lung disability.  

2.  The evidence added to the record since the May 1971 Board 
decision, when considered by itself or in connection with 
evidence previously assembled, is either cumulative or not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
lung disability.  


CONCLUSION OF LAW

Evidence added to the record since the final May 1971 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for a lung disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156 (2001); 38 C.F.R. § 20.1100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to claimants who seek to reopen a claim by 
submitting new and material evidence pursuant to 38 U.S.C.A. 
§ 5108.  Id. 

The Board notes that nothing in the VCAA shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In letters dated in March 2001 and  April 2004, VA notified 
the veteran of the evidence needed to substantiate the claim 
to reopen and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The letters informed the veteran that he may submit 
evidence to VA.  

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in April 1998.  The veteran was provided 
with VCAA content complying notice in April 2004.  The 
veteran ultimately received the required notice through the 
above cited letter.  In Pelegrini, the Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board has ensured that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA is 
deemed to have constructive knowledge of certain documents 
that are generated by VA agents or employees, including VA 
physicians.  Id. at 612-13.  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record." Id. at 
613.  The VCAA imposes a duty upon VA to seek relevant 
treatment records in all cases.  38 C.F.R. § 3.159(c)(1)-(3).  
Until a claim is reopened, VA does not have a duty to provide 
a medical examination or obtain a medical opinion.  See 
38 C.F.R. § 3.159(c)(1) (2004).  

As noted above, the RO made attempts to obtain all identified 
evidence.  Pertinent VA treatment records were obtained.  The 
veteran submitted medical statements from private physicians 
and private medical records were obtained.  There is no 
identified relevant evidence that has not been accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Lastly, the Board notes that the VCAA is generally applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  The claim to reopen presently 
before the Board was received at the RO in November 1997.  
The regulatory amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), New and 
material evidence, which became effective August 29, 2001.  
In this case, the former provisions of 38 C.F.R. § 3.156(a) 
are applicable.  


Pertinent Law and Regulations

Service connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

New and Material Evidence

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2004).  Rating 
actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  

In general, Board decisions which are unappealed become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2004). 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a May 1971 decision, the Board denied entitlement to 
service connection for a lung disability.  The Board found 
that the veteran had an acute upper respiratory infection in 
service, the veteran's respiratory system was normal upon 
discharge from service, the veteran was hospitalized for 
empyema due to a bacterial infection in May 1969, and there 
was no evidence of an etiological relationship between the 
empyema and the veteran's period of service.  The evidence 
that was part of the record at the time of the May 1971 Board 
decision consisted of the service medical records, the March 
1970 VA examination report, and an August 1970 letter from 
the veteran to his congressman.  The veteran was notified of 
the Board decision in May 1971 and the decision became final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  The 
veteran filed a claim to reopen in November 1997.    

The evidence submitted since the May 1971 Board decision 
includes a July 1971 statement from Dr. W.; undated lay 
statements from C.J. and A.D.; an undated statement from the 
veteran; a May 1971 statement from the veteran's mother; a 
December 1971 letter from the National Personnel Records 
Center (NPRC); a September 1995 statement from Dr. J.S.; a 
September 1998 statement from the veteran; a September 1998 
statement from the veteran's spouse; a September 1998 
statement from Dr. S.H.; treatment records from Dr. S.B. 
dated in 1998; treatment records from Dr. H.P. dated in 1998; 
a February 1999 statement from Dr. H.P.; a January 1999 VA 
examination report; a January 1999 Pulmonary Function Test 
report; a January 1999 chest X-ray examination report; a 
February 2000 statement from Dr. H.P.; an October 2000 
statement from Dr. H.P.; an August 2000 statement from the 
veteran; an April 2001 statement from Dr. H.P.; an April 2001 
Post Traumatic Stress Disorder (PTSD) questionnaire; service 
personnel records; Vietnam casualties data; an April 2001 VA 
psychiatric examination report; a February 2002 statement 
from Dr. S.; VA hospital records from the Birmingham VA 
hospital dated from May 1969 to August 1969; VA treatment 
records from Birmingham VA medical center dated from January 
2003 to June 2004; and an August 2004 VA psychiatric 
examination report.  

The veteran's September 1998 statement, his August 2000 
statement, and the lay statements from C.J. and R.B. cannot 
be considered to be new evidence because they are cumulative.  
In his statements, the veteran reiterates that he had a lung 
infection after service and he asserts that the 1969 
infection was the same as the infection he had while in 
Vietnam.  

The veteran made the same arguments and statements at the 
time of the May 1971 Board decision.  For instance, in the 
March 1971 Form 9, the veteran argued that the illness that 
he had in 1969 had its onset in service.  In the lay 
statements, C.J. and R.B. indicated that the veteran had a 
lung disability in service and he was hospitalized for a lung 
disability after service.  These facts were before the Board 
at the time of the May 1971 decision.

The VA hospital records from the Birmingham VA hospital dated 
from May 1969 to August 1969 and the July 1971 statement from 
Dr. Watkins can not be considered to be new because this 
evidence is cumulative.  The May 1971 Board decision clearly 
states that the veteran had been hospitalized in May 1969 for 
emphysema due to a bacterial infection.  These facts were 
previously submitted to agency decisionmakers at the time of 
the May 1971 Board decision.  

The December 1971 NPRC statement, the September 1998 
statement from Dr. S.H., the treatment records from Dr. S.B. 
dated in 1998, the April 2001 statement from Dr. H.P., the 
April 2001 PTSD questionnaire, the service personnel records, 
the Vietnam causality data, the April 2001 VA psychiatric 
examination report, and the February 2002 statement by Dr. 
J.S. can be considered to be new because this evidence was of 
record at the time of the May 1971 Board decision.

However, this evidence can not be considered to be material, 
because this evidence is not relevant to the specific matter 
under consideration which is whether the veteran's current 
lung disability had it onset in service or is medically 
related to service.  The December 1971 NPRC statement, the 
service personnel records, and the Vietnam causality data 
relate to the veteran's period of service and circumstances 
of service.  This evidence contains no information regarding 
the claimed lung disability.  

The September 1998 statement from Dr. S.H., the treatment 
records from Dr. S.B. dated in 1998, the April 2001 statement 
from Dr. H.P., the April 2001 PTSD questionnaire, the April 
2001 VA psychiatric examination report, and the February 2002 
statement by Dr. J.S. discuss and address disabilities other 
than the lung disability.  This evidence does not have any 
bearing upon the current lung disability.  Thus, this 
evidence is not relevant and clearly, does not bear directly 
and substantially upon the specific matter under 
consideration which is whether the current lung disability is 
related to the veteran's period of service.  This evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.   

The veteran's mother's statement dated in May 1971 and 
received in June 1971 can be considered to be new because 
this statement was not previously submitted to the agency 
decisionmakers at the time of the May 1971 Board decision.  
However, this statement can not be considered to be material 
evidence.  In this statement, the veteran's mother stated, in 
essence, that the veteran had never been sick before he 
entered service, the veteran contracted "this lung trouble" 
in service, and after service, the disease started "to work 
on his lungs again."  

This statement, in which she contends that there is a 
relationship between the veteran's in-service lung infection 
and the post-service lung infection, cannot be considered 
material.  Laypersons are capable of testifying as to 
symptoms, but not as to the proper diagnosis or date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  Thus, the Board finds that the statement from the 
veteran's mother can not be considered to be material.  

The remaining evidence can be considered to be new, because 
this evidence has not been previously submitted to agency 
decisionmakers at the time of the May 1971 Board decision.  
However, this evidence can not be considered to be material.  
This evidence establishes that the veteran has a current lung 
disability including chronic obstructive pulmonary disease 
and current symptoms such as dyspnea and a chronic cough.  
However, this evidence does not establish a medical nexus 
between the current lung disability and the veteran's period 
of service.  Thus, this evidence does not bear directly and 
substantially upon the specific matter under consideration 
which is whether the current lung disability is related to 
the veteran's period of service.  This evidence, by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.   

Since new and material evidence has not been received, the 
claim is not reopened and remains denied.


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for a lung disability, and 
the claim is denied.    




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



